EXECUTION VERSION [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended . Exhibit 10.7 SUBSEQUENT PURCHASE AND SALE AGREEMENT between ARPI LLC, as Seller, and PDL BIOPHARMA, INC., as Purchaser Dated as of September 18, 2015 TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS AND RULES OF CONSTRUCTION 1 Section 1.1 Defined Terms 1 Section 1.2 Rules of Construction 10 ARTICLE II PURCHASE AND SALE OF THE PURCHASED INTEREST 11 Section 2.1 Purchase and Sale 11 Section 2.2 Payment of Purchase Price 14 Section 2.3 No Assumed Obligations 14 Section 2.4 Excluded Assets 14 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER 15 Section 3.1 Organization 15 Section 3.2 No Conflicts 15 Section 3.3 Authorization 16 Section 3.4 Ownership 16 Section 3.5 Governmental and Third Party Authorizations 16 Section 3.6 No Litigation 17 Section 3.7 Solvency 17 Section 3.8 Tax Matters 17 Section 3.9 No Brokers’ Fees 18 Section 3.10 Compliance with Laws 18 Section 3.11 UCC Matters 18 Section 3.12 Margin Stock; Investment Company 18 Section 3.13 Related Agreements 18 Section 3.14 Operations of Seller 19 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 19 Section 4.1 Organization 19 Section 4.2 No Conflicts 19 Section 4.3 Authorization 19 Section 4.4 Governmental and Third Party Authorizations 20 Section 4.5 No Litigation 20 Section 4.6 Seller Retained Rights 20 ARTICLE V COVENANTS 21 Section 5.1 Books and Records; Notices 21 Section 5.2 Confidentiality; Public Announcement 22 Section 5.3 Further Assurances 24 Section 5.4 Payments on Account of the Purchased Assets 26 Section 5.5 License Agreement and PSA 28 Section 5.6 Termination of the License Agreement; New Arrangement 30 -i- [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Section 5.7 Audits 30 Section 5.8 Tax Matters 30 Section 5.9 Separateness Obligations 31 Section 5.10 Seller Restrictive Covenants 33 ARTICLE VI THE CLOSING 34 Section 6.1 Closing 34 Section 6.2 Closing Deliverables of the Seller 35 Section 6.3 Closing Deliverables of the Purchaser 36 ARTICLE VII INDEMNIFICATION 37 Section 7.1 Indemnification by the Seller 37 Section 7.2 Indemnification by the Purchaser 38 Section 7.3 Procedures for Third Party Claims 38 Section 7.4 Other Claims 39 Section 7.5 Time Limitations 40 Section 7.6 Exclusive Remedy 40 Section 7.7 Limitations 41 ARTICLE VIII TERMINATION 41 Section 8.1 Termination of Agreement 41 Section 8.2 Effect of Termination 42 ARTICLE IX MISCELLANEOUS 42 Section 9.1 Survival 42 Section 9.2 Specific Performance 42 Section 9.3 Notices 42 Section 9.4 Assignment; Successors and Assigns 44 Section 9.5 Independent Nature of Relationship 45 Section 9.6 Entire Agreement 45 Section 9.7 Governing Law 45 Section 9.8 Waiver of Jury Trial 46 Section 9.9 Severability 46 Section 9.10 Counterparts 46 Section 9.11 Amendments; No Waivers 46 Section 9.12 No Third Party Rights 47 Section 9.13 Table of Contents and Headings 47 Section 9.14 Cumulative Remedies 47 -ii- [ ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibits ExhibitA Form of Bill of Sale ExhibitB Form of Press Release ExhibitC Purchaser Account ExhibitD Seller Account ExhibitE-1 Financing Statement (Sale) ExhibitE-2 Financing Statement (Precautionary) Exhibit F Form of Opinion Schedule Schedule 1.1 [*] [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. SUBSEQUENT PURCHASE AND SALE AGREEMENT This SUBSEQUENT PURCHASE AND SALE AGREEMENT (this “
